Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This non-final action is in response to papers received Aug. 28, 2021 that is a broadening reissue of Patent 10488511 of application 06/572286 that amends the specification, amends original claims 1 and 2 and adds new claims 3-20.  Claims 1-20 are pending.  
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the 10488511 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  
Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.  
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b)-(g).  
Making amendments in a reissue application. An amendment in a reissue application is made either by physically incorporating the changes into the specification when the application is filed, or by a separate amendment paper. If amendment is made by incorporation, markings pursuant to paragraph (d) of this section must be used. If amendment is made by an amendment paper, the paper must direct that specified changes be made, as follows:  

(1) Specification other than the claims. Changes to the specification, other than to the claims, must be made by submission of the entire text of an added or rewritten paragraph, including markings pursuant to paragraph (d) of this section, except that an entire paragraph may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. The precise point in the specification must be identified where any added or rewritten paragraph is located. This paragraph applies whether the amendment is submitted on paper or compact disc (see §§ 1.52(e)(1) and 1.821(c), but not for discs submitted under § 1.821(e)). 

(2) Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression “amended,” “twice amended,” etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim….

(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.  

(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets; and 
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96 and 1.821(c)). Matter added by reissue on compact discs must be preceded with “<U>” and end with “</U>” to properly identify the material being added…

(g) Amendments made relative to the patent. All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application. 

The Amendment filed Aug. 28, 2021 proposes amendments to claims 1-20 that do not comply with 37 CFR 1.173 (b)-(g), which sets forth the manner of making amendments in reissue applications.  First, he amendment fails to use proper claim status of “Amended” at least since “Currently Amended” is not listed as a status as per (b)(2).  For future reference, status of “amended” applies only to changes to an original claim; while a new claim remains new even if subsequently altered.  Next, the amendment fails to use proper claim markings of an enclosed bracket for omitted text rather than line through as required by (d)(1).  Finally, the amendment explanation of the support in the disclosure of the patent for the changes made to the claims to the extent the statement by Applicant, on page 8, citing portions of ‘511 is not an explanation of the support in the disclosure of the patent for the changes made to the claims in ‘511 of the changes to the claims for the radar system, as presently recited, that, lacking evidence to the contrary, does not appear each of the new limitations in new claims 3-20 not previously recited in original claims 1 and 2 is described therein.  
For instance, the portions cited in 10488511 on page 8 of cited reply do not provide an explanation of support in ‘511 for the changes in claims of “wherein the high frequency signal is controlled using the control signal” as recited in new claim 3, “wherein a nominal transmitted frequency of the high frequency signal is from about 55 GHz to about 65 GHz” as recited in new claim 4, “a bin selector in operative communication with the detector; a peak-hold detector in operative communication with the bin selector, the peak-hold detector configured to hold a value of the signal-to-noise ratio upon a predetermined bin selection provided by the bin selector; and an integrator operative to receive the output signal from the comparator, the integrator configured to generate the control signal” as recited in new claim 8, “the comparator is in operative communication with the peak-hold detector and a preselected reference level input, and the reference level input comprises a signal representative of a predetermined acceptable signal-to-noise ratio which affords only limited detection by an intercept receiver at a predetermined range” as recited in new claim 10, “wherein the signal-to-noise ratio is maintained below a value which affords detection by an intercept receiver at a predetermined range” as recited in new claim 11, “monitoring a selected range bin to measure the signal-to-noise ratio of the reflected signal” as recited in new claim 18, and “controlling a frequency of the carrier signal such that the 
Consent of Assignee
This application is objected to under 37 CFR 1.172(a) as lacking the written consent of all assignees owning an undivided interest in the patent.  The consent of the assignee must be in compliance with 37 CFR 1.172.  See MPEP § 1410.01.  In this case, the Consent of Assignee, received Aug 8 2021, is signed by person, having title as “General Counsel,” who does not appear to have apparent authority or has not established they have authority to sign on behalf of assignee in this record.  Generally, we (the Office) accept anyone of the following as having apparent authority to sign on behalf of the organization/assignee:  
(i)  Anyone who signs the unmodified standard form for POA (Form AIA /826) below the statement “The undersigned (whose title is supplied below) is authorized to act on behalf of the applicant”;
(ii)  Anyone who signs the unmodified standard 3.73c statement (Form AIA /96) below the statement “The undersigned (whose title is supplied below) is authorized to act on behalf of the assignee”;
(iii) Anyone having POA in the current application; and
(iv) Anyone having one of the titles listed in MPEP 325(V).

Since none of these apply in this case, the consent is defective.  

A proper assent of the assignee in compliance with 37 CFR 1.172 and 3.73 is required in response to this Office action.  
Reissue Applications
The reissue oath/declaration filed 8/28/2021 with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.  The declaration states in-part:
“In one example, issued claim 1 recites “oscillator means for providing a high frequency signal having a frequency near the oxygen absorption frequency” which is unduly limiting, since providing the high frequency signal having a frequency near the 

Although the declaration identifies a limitation that “is not required”, it fails to declare an error (i.e. presumed cited limitation) that renders the ‘511 patent to be wholly or partially inoperative or invalid as required by 37 CFR 1.175 and 35 USC 251 to the extent the statement, as copied above, does not state how/why “oscillator means for providing a high frequency signal having a frequency near the oxygen absorption frequency” renders the patent wholly or partially inoperative or invalid.  Thus, the error is defective for failing to state an error that renders the patent partially or wholly inoperative or invalid so as to positively declare error that is relied on for this reissue.   
Claims 1-20 are rejected as being based upon a defective reissue declaration by the inventor under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.  
The nature of the defect(s) in the declaration by inventor is set forth in the discussion above in this Office action. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.  

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  
In this case, the limitations “oscillator means”,  “means for transmitting”, “means for receiving”, “means for detecting”, “means for comparing” and “feedback control means”, as recited in claims 1-5, each use the word “means” (or “step”) in a claim with functional language that creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  These limitations are interpreted to invoke interpretation under pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.  

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites "oscillator means … said oscillator having means for adjusting said high frequency signal in response to a control signal" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim to the extent “said oscillator” differs  from “oscillator means”; but, alternatively, if “said oscillator” is same as “said oscillator means,” then the issue is moot but this issue requires clarification.    

Allowable Subject Matter
Claims 1-20 appear to contain allowable subject matter.  
The following is a statement of reasons for the indication of allowable subject matter:  lacking evidence to the contrary, a “radar system comprising an oscillator operative to generate a carrier signal, the oscillator including a control input; a transmitter in operative communication with the oscillator, the transmitter configured to transmit the carrier signal to atmosphere; a receiver operative to receive a reflected return signal of the transmitted carrier signal; a detector in operative communication with the receiver, the detector configured to determine a signal-to-noise ratio of the reflected return signal; and a comparator in operative communication with the detector, the comparator configured to compare the signal-to-noise ratio with a preselected signal-to-noise ratio value, and to provide an output signal indicative of the difference thereof, wherein a control signal, which is generated based on the output signal from the comparator, is sent to the control input of the oscillator to adjust a frequency of the carrier signal” as recited in new claim 6 in combination with other limitations appears allowable for same reason stated in .
Finally, lacking evidence to the contrary, a “method of operating a radar system, the method comprising: generating a carrier signal; transmitting the carrier signal through the atmosphere; receiving a reflected return signal of the transmitted carrier signal; detecting a signal-to-noise ratio of the reflected return signal at a preselected time after transmitting the carrier signal; comparing the signal-to-noise ratio of the reflected return signal with a preselected signal-to-noise ratio to generate an output signal indicative of the difference thereof; generating a control signal as a function of the output signal; and adjusting a frequency of the carrier signal in response to the control signal using a feedback control loop” as recited in new claims 15-20 in combination with other limitations appears allowable for same reason stated above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A. SAGER whose telephone number is (571)272-4454. The examiner can normally be reached M-Th, 6:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571)272-3744. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  




/MARK SAGER/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:  
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992